 



Exhibit 10.9
SECOND AMENDMENT AND LEASE EXTENSION AGREEMENT
     THIS SECOND AMENDMENT AND LEASE EXTENSION AGREEMENT is made as of the 1st
day of November, 2005 by and between WESTON PROPERTY INVESTMENT XV, LTD., an
Ohio limited liability company (“Landlord”) and ERICO PRODUCTS, INC., an Ohio
corporation (“Tenant”).
WITNESSETH
     WHEREAS, the parties entered into a Lease Agreement dated September 13,
2000 (the “Lease”) for Landlord’s property located at 31700 Solon Road, Solon,
OH 44139, deemed to contain 164,940 square feet of space (the “Premises”), which
Lease was amended and extended on October 19, 2004 such that it does not expire
until October 31, 2006; and
     WHEREAS, the parties desire to amend the Lease to (i) modify and extend the
Term and (ii) establish the Base Rent for the Modified Extended Term.
     NOW THEREFORE, in consideration of the mutual benefits to be derived, the
Lease is hereby amended as follows:

  1)   The Lease is extended for a five (5) year Term commencing November 1,
2005 and continuing through and including October 31, 2010 (the “Modified
Extended Term”).     2)   The Base Rent for the Modified Extended Term shall be
Fifty-Two Thousand Dollars ($52,000.00) per month.     3)   The second option
term set forth in Paragraph 3 of the First Amendment and Lease Extension
Agreement is null, void and of no further force and effect.     4)   Tenant
acknowledges that the Landlord shall have no obligation to refund any excess
rent pursuant to Paragraph 4 of the First Amendment and Lease Extension
Agreement.     5)   Paragraph 6 of the First Amendment and Lease Extension
Agreement shall be deleted in its entirety and the Option to Purchase shall be
null and void as of November 1, 2005.     6)   All of the terms, conditions,
provisions and covenants of the original Lease Agreement, except as specifically
modified or amended herein, shall remain in full force and effect and apply
hereto, and Landlord and Tenant agree that the terms of said Lease as amended
herein, shall continue to govern their respective rights and duties.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Landlord and Tenant have executed this Second
Amendment and Lease Extension Agreement as of the day and year first above
written.
WESTON PROPERTY INVESTMENTS XV, LTD
an Ohio limited liability company

          By:   Weston Inc., Agent
 
        By:   /s/ Frank J. Capretta               Frank J. Capretta, Sr. V.P.  
 
  “Landlord”    

             
STATE OF OHIO
    )      
 
    )     SS
COUNTY OF CUYAHOGA
    )      

     BEFORE ME, a Notary Public, in and for said county and state, personally
appeared the above named Weston Inc, Agent for WESTON PROPERTY INVESTMENTS XV,
LTD., by Fred J. Capretta, its Sr. V.P., who acknowledged that he did sign the
foregoing instrument and that the same is the free act and deed of said
corporation and his free act and deed as such officer.
     IN WITNESS WHEREOF, I have hereunder set my hand and official seal at
Cleveland, Ohio, this 30th day of November, 2005.

           
 
  /s/ Mary C. Knotts            
 
  NOTARY PUBLIC    
 
   
 
  Mary C. Knotts
 
  Notary Public, State of Ohio, Cuy. Cty.
 
  My Commission expires Sept. 18, 2010

ERICO PRODUCTS, INC.
an Ohio corporation

              By:   /s/ William R. Hasler               William R. Hasler,
Treasurer  
 
      “Tenant”    

 



--------------------------------------------------------------------------------



 



             
STATE OF OHIO
    )      
 
    )     SS
COUNTY OF CUYAHOGA
    )      

     BEFORE ME, a Notary Public, in and for said county and state, personally
appeared the above named ERICO PRODUCTS, INC. by William R. Hasler, its
Treasurer, who acknowledged that he did sign the foregoing instrument and that
the same is the free act and deed of said corporation and his free act and deed
as such officer.
     IN WITNESS WHEREOF, I have hereunder set my hand and official seal at
Cleveland, Ohio, this 30th day of November, 2005.

         
 
  /s/ Sandra C. Ketchaver    
 
   
 
  NOTARY PUBLIC
 
   
 
  Sandra C. Ketchaver
 
  Notary Public, State of Ohio
 
  Recorded in Cuyahoga County
 
  My Commission Expires October 18, 2009

 